IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-15-00433-CR

                        IN RE CHRISTOPHER K. SCHMOTZER


                                       Original Proceeding


                                 MEMORANDUM OPINION


        Christopher Schmotzer presented a document which he called a “Statement of

Judicial Notice” to the Court for filing. Because of the statement in the document that

he had “no other remedy at law, and has no power to force the trial court to obey or

compel adherence to the law,” we filed the document as a petition for writ of

mandamus1 on December 8, 2015.

        With regard to the propriety of the filing of the document, within the document

filed by Schmotzer, he states:

1 As such, it has numerous procedural deficiencies. It lacks proof of service. A copy of all documents
presented to this Court must be served on all parties (i.e., the district attorney, as real party in interest,
and the trial court, as respondent) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. Further, it
lacks an appendix and a record, id. 52.3(k), 52.7, and it does not include the certification required by Rule
52.3(j). Id. 52.3(j). To expedite this matter, we implement Rule of Appellate Procedure 2 to suspend these
requirements. Id. 2.
       “I don’t know if it is even proper, however, I could not find anything in
       the CCP or TRAP that prohibits it.”

       Our jurisdiction in a criminal case is not determined by what is prohibited by law

but by what is expressly authorized by law. Abbott v. State, 271 S.W.3d 694, 697 (Tex.

Crim. App. 2008). Without some authority that expressly gives this Court jurisdiction,

we have none. Schmotzer has cited none. We are aware of none.

CONCLUSION

       Finding we have no jurisdiction, we dismiss this proceeding.

WARNING

       Further, we find Schmotzer‘s filing to be totally without basis in law and as such

is completely frivolous. Schmotzer is warned that further filings of this nature could be

considered an abuse of the judicial process for which he could be sanctioned. See e.g.

Johnson v. State, 166 S.W.3d 372 (Tex. App.—Waco 2005, no pet.) (appeal dismissed for

abuse of judicial process). See also Chambers v. Nasco, Inc., 501 U.S. 32, 46-5o, 115 L. Ed.
2d 27, 111 S. Ct. 2123 (1991) (exploring the scope of the inherent power of a federal court

to sanction a litigant for bad-faith conduct); Ex parte Sledge, 391 S.W.3d 104, 111 (Tex.

Crim. App. 2013) (citing TEX. CODE CRIM. PROC. ANN. art. 11.07, sec. 4 (West 2015) (abuse

of writ doctrine)).




                                          TOM GRAY
                                          Chief Justice



In re Schmotzer                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis concurs without an opinion)
Petition dismissed
Opinion delivered and filed December 23, 2015
Do not publish
[OT06]




In re Schmotzer                                     Page 3